department of the treasury internal_revenue_service washington d c number release date tl-n-5204-98 cc dom fs p si uilc date internal_revenue_service national_office field_service_advice memorandum for north -south carolina district_counsel cc ser ncs gbo from subject assistant chief_counsel field service cc dom fs leveraged_lease transaction this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer b c d e f g h i j period period period period period period period period period period date date date year v year w amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount percentage percentage dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure percentage percentage percentage percentage percentage country note sec_1 note sec_2 number number number this field_service_advice responds to your request for coordination dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent issues whether the leveraged_lease transaction is a transaction lacking business_purpose and economic_substance whether the purported sale_and_leaseback are properly characterized for federal_income_tax purposes whether the indebtedness incurred by the taxpayer to purchase the rail cars should be respected for federal_income_tax purposes whether sec_482 should not be applied to this sale leaseback_transaction to reallocate the ownership attributes between taxpayer and d because we do not believe the control requirement of sec_482 has been met conclusions we believe a strong argument could be made that the sale lease-back transaction lacks economic_substance and should not be respected according to its form moreover even if the transaction were found to have some substance it should not be respected according to its form because taxpayer did not acquire the benefits_and_burdens_of_ownership of the rail cars and therefore should not be considered the owner of the rail cars for federal tax purposes additional factual development is necessary before we can determine whether the service should apply this theory we conclude that the transaction should not be respected as a sale and a lease-back for federal_income_tax purposes the transaction may be viewed at best as a financing the taxpayer’s claim of depreciation_deductions may be totally disallowed additional factual development is required to support these conclusions the indebtedness incurred by the taxpayer does not appear to be either genuine or to have economic_substance the indebtedness may be disregarded for federal_income_tax purposes and can be disregarded for determining the taxpayer’s basis in the rail cars any interest deductions taken pursuant to this indebtedness may be denied additionally the taxpayer may only take depreciation_deductions to the extent of its basis in the rail cars as discussed below we conclude that sec_482 should not be applied to this sale leaseback_transaction to reallocate the ownership attributes between taxpayer and d because we do not believe the control requirement of sec_482 has been met further we do not recommend that the acting in concert doctrine that has been applied to lease_stripping transactions should be pursued in this case because the parties in this transaction are unrelated and did not shift deductions separately from income in a manner that would raise a presumption of control by one party over the other facts b through its subsidiary taxpayer entered into a type of transaction known as a leveraged_lease transaction in year v on date c acting as the owner trustee agreed to purchase and hold number rail cars from d for the benefit of taxpayer for a purchase_price of dollar_figureamount pursuant to the terms of the participation_agreement d acquired number cars manufactured by e during period and initially placed the rail cars into service during period d initially acquired and placed into service number rail cars manufactured by f during period d purchased each of these cars for dollar_figureamount the purchase_price of the rail equipment was comprised of the following amounts the taxpayer paid dollar_figureamount in cash to c g a country bank made a secured loan to c in the amount of dollar_figureamount to pay d for the equipment and in exchange c issued the note sec_1 to g and d made a purchase money loan to c in dollar_figureamount and in exchange c issued the note sec_2 to d taxpayer agreed to make a capital_contribution to h equal to a certain percentage of c’s purchase_price although c was the promisor on the note sec_1 and note sec_2 c was acting for the benefit of taxpayer the note sec_1 and note sec_2 bear interest at an annual rate of percentage with respect to the note sec_2 no cash was exchanged rather the annual rent payments equaled the interest payments made by the taxpayer pursuant to the note sec_2 d stated that the p roceeds for the note sec_2 are an internal accounting circle since d holds these notes questions concerning taxpayer transactions pincite the dollar_figureamount loan principal that was disbursed by g to c on behalf of d was used to purchase a certificate of deposit cd in that same amount with interest accruing at a rate of percentage annually c purchased the cd on behalf of d from i i then purchased a cd in the same amount from j we understand that the cd with i has since been eliminated and d has deposited the cash with j in an interest bearing account questions concerning taxpayer transactions pincite taxpayer disbursed dollar_figureamount in cash to c and c disbursed the money as follows dollar_figureamount to d dollar_figureamount was put into an investment account and used to purchase u s government securities dollar_figureamount to i a subsidiary of b as a deposit fee and dollar_figureamount as a fee to promoter on date c acting as trustee under the owner trust agreement leased the equipment back to d for a year lease_term pursuant to the terms of the lease agreement d has agreed to pay approximately dollar_figureamount in total rent over this year period each rent payment is to be in no event less than the installment of principal and interest due and payable on the note sec_1 notes on such rent payment_date pursuant to the lease agreement upon an event of default which includes failure to pay rent or to carry insurance on the rail cars c has the right to demand payment of liquidated_damages from d or d will have to deliver the rail cars to c lease agreement b in the event that c repossesses the rail cars or d otherwise sells the cars the parties are required to comply with all requirements imposed on the sale by the federal transit authority fta lease agreement the lease is a net_lease and d is expected to maintain liability and loss value casualty insurance on the rail cars the money placed into the investment account was pledged to c to provide collateral security to c for d’s obligations under the lease the parties purchased one u s treasury bill and two u s treasury strips with a total face_amount upon maturity of dollar_figureamount and accruing a total amount of original_issue_discount oid of approximately amount over a twenty year period c had a first priority perfected security_interest in the treasury bill and strips pursuant to the terms of the investment account agreement and the lease agreement f the oid will accrue to d however d is obligated to use the funds in the investment account including the oid to pay its rent for the rail cars to c d will have the choice of exercising either a termination option upon the expiration of the lease on date or a purchase option on date prior to the expiration of the lease if d chooses to exercise the termination option d will pay c dollar_figureamount the termination option payment is percentage and percentage of the purchase_price of the e and f cars pursuant to the terms of lease supplement number upon d’s exercise of the termination option c as the lessor of the equipment will be obligated to sell the equipment to the highest bidder and then pay a fraction of the amount received to d in the sale as a reimbursement for the termination option payment lease agreement the taxpayer will be able to receive a refund equal to the lesser_of either an amount equal to the discounted_present_value of the net_proceeds of the equipment that exceeds percentage of the taxpayer’s purchase_price or the termination option payment plus interest if d exercises the purchase option d will pay a total amount of dollar_figureamount stated to be percentage of the purchase_price of the rail cars pursuant to the terms of lease supplement number the purchase option amount that d is supposed to pay equals dollar_figureamount for the residual_value of the cars and the outstanding interest and principal on the note sec_1 and note sec_2 the purchase option is less than the termination option payment because it must be exercised one year earlier than the termination option payment c granted d a security_interest in the leased rail cars and in the proceeds from the equipment and bill of sale pursuant to the terms of the lessee security_agreement dated date excluded from the collateral of the security_interest is any right title and interest of c in any lease with d which includes any rent payments profits or indemnity payments d granted c a security_interest in the f safe_harbor equipment that is a percentage interest in the f cars pursuant to the terms of the lessor security_agreement dated date g granted taxpayer a continuing security_interest in the note sec_1 pursuant to the terms of the reimbursement and security_agreement taxpayer has this security_interest to secure g’s obligation to reimburse taxpayer for any payments that it is required to make that are not already funded by j reimbursement and security_agreement the parties calculated the residual_value of the rail cars upon the expiration of the d lease in year w to be percentage of the purchase_price that taxpayer paid in year v or dollar_figureamount taxpayer is expected to receive from d either the termination option payment in the total amount of dollar_figureamount or the purchase option payment in the total amount of dollar_figureamount the taxpayer is expected to repay about dollar_figureamount of indebtedness on the note sec_1 and depending on whether d exercises either the purchase option or the termination option taxpayer expects to receive over dollar_figureamount if d exercises the purchase option for a return of approximately dollar_figureamount in excess of its cash payment of dollar_figureamount the facts indicate that taxpayer may receive less if d exercises the termination option if taxpayer does not receive significant salvage proceeds upon the sale of the rail cars taxpayer is expected to take dollar_figureamount in annual depreciation_deductions over a period life pursuant to sec_167 for a total of approximately dollar_figureamount to dollar_figureamount it is also expected that taxpayer will take interest deductions in the amount of the interest_paid on the note sec_1 and note sec_2 pursuant to sec_163 but the exact amount is not clear from the facts if taxpayer loses or is denied its interest deductions depreciation_deductions and amortization deductions or if the taxpayer is required to recapture the depreciation_deductions then taxpayer shall be entitled to an indemnification payment amount pursuant to the terms of the tax indemnity agreement at this indemnification amount is the make whole amount and is equal to the economic return to which the taxpayer would otherwise be entitled taking into account any additional taxes required to be paid on additional income_tax indemnity agreement at this type of domestic sale-leaseback transaction is discussed in chapter of a publication entitled published by the this publication provides guidance on how a transit system can meet the legal requirements that the receive a proportional return of the value on disposal of transit assets ie rail cars this publication states that since the transit system retains effective continuing control of the assets for transit service regards this situation as meeting the requirements of the law the concludes in this publication that the requirement for effective continuing control does not require more than physical possession and the unquestioned right to use the asset in transit service as agreed in the grant documents that enabled the asset’s initial purchase additionally if the transit system defaults then the lessor or owner of the assets has the right to take possession and resell the assets however the transit system has signed an agreement with pledging to maintain effective continuing control of the assets the lessor would thus be in direct competition with the u s government for control of the transit assets involved this publication notes that the defeasance features of these leases tend to mitigate the risk associated with such defaults because the transit authority banks most of the proceeds of the sale of the assets there is ample cushion from which to make the lease payments we note that the endorsement and opinion as to the tax consequences are irrelevant to the analysis of this field_service_advice issue - economic_substance whether the lease transactions at issue lack business_purpose and economic_substance conclusion we believe a strong argument could be made that the sale lease-back transaction lacks economic_substance and should not be respected according to its form moreover even if the transaction were found to have some substance it should not be respected according to its form because taxpayer did not acquire the benefits_and_burdens_of_ownership of the rail cars and therefore should not be considered the owner of the rail cars for federal tax purposes additional factual development is necessary before we can determine whether the service should apply this theory discussion where there is a genuine transaction with economic_substance which is compelled or encouraged by business or regulatory realities is imbued with tax-independent considerations and is not shaped solely by tax-avoidance features that have meaningless labels attached the transaction is valid and the service should honor the allocation of rights and duties effectuated by the parties to provide guidance in determining whether a transaction is for valid tax purposes courts have looked to whether the taxpayer had a business purposes for engaging in the transaction other than tax_avoidance and whether the transaction had economic_substance beyond the creation of tax benefits thus both the taxpayer’s subjective business motivation and the objective economic_substance of the transactions are examined a transaction that is entered into solely for the purpose of tax reduction and that has no economic or commercial objective to support it is not valid and is without effect for federal_income_tax purposes estate of franklin v commissioner t c 752_f2d_89 4th cir 435_us_561 when a transaction is treated as invalid the form of the transaction is disregarded in determining the proper tax treatment of the parties to the transaction in 157_f3d_231 3d cir cert_denied 119_sct_1251 u s the service argued that the purchase and sale of debt instruments were prearranged and predetermined devoid of economic_substance and lacking in economic reality see also compaq computer v commissioner 113_tc_17 in its opinion the tax_court said that the taxpayer desired to take advantage of a loss that was not economically inherent in the object of the sale but which the taxpayer created artificially through the manipulation and abuse of the tax laws the tax_court also stated that the tax law requires that the intended transactions have economic_substance separate and distinct from economic benefit achieved solely by tax reduction it held that the transaction lacked economic_substance and therefore the taxpayer was not entitled to the claimed deductions the opinion demonstrates that the tax_court will disregard a series of otherwise legitimate transactions where the service is able to show that the facts when viewed as a whole have no economic_substance if the transaction is valid in this case it would disallow income expenses and deductions from the sale-leaseback the transaction at issue in this case involves a sale-leaseback that when taken as a whole have no business_purpose independent of tax considerations as in acm partnership the taxpayer entered into the transaction for the sole purposes of avoiding taxes the united_states supreme court addressed the issue of whether a sale leaseback_transaction should be respected according to its form in frank lyon in that case the taxpayer used third party financing to purchase a building from a bank and leased the building back to the bank the court sustained the taxpayer’s position that it was the true owner of the building and therefore entitled to the corresponding tax benefits according to the court the transaction was a genuine multi-party transaction with economic_substance the court noted that the taxpayer was liable for the recourse_debt used to acquire the property and bore a risk of loss in the event it could not re-lease the property at the end of the lease_term and the property was not repurchased pursuant to an option given to the bank additionally the frank lyon court emphasized that the transaction did not create deductions that would not otherwise exist respecting the transaction simply shifted those deductions from the bank to the taxpayer the present case differs significantly from that in frank lyon here taxpayer lacks any real liability for the transaction financing repayment of the financing from the is assured because of various deposits investments and satisfaction of the seller financing from d appears to be assured because of d’s offsetting rent and end-of-year-lease term obligations to taxpayer there may be some possibility that if the rail cars fail to retain any residual_value taxpayer will lose some portion of its dollar_figureamount investment but this appears unlikely if district counsel’s factual conclusions are correct and moreover any such loss would appear to be nominal in relation to the size of the transaction thus the taxpayer in frank lyon bore a burden of ownership risk of loss from decline in market_value that taxpayer does not bear in this case a further basis for distinguishing frank lyon is that this transaction if respected according to its form does result in the creation of otherwise nonexistent deductions because d is unable to use the depreciation and other deductions available to the owner of the rail cars the lower courts in numerous cases have disallowed the tax benefits accompanying ownership of property when the transaction purporting to transfer ownership lacks economic_substance in rice’s toyota world inc the court held that a sale leaseback_transaction did not have significant economic_effect on the taxpayer insofar as risk of loss was negated by the use of nonrecourse_financing and the opportunity for pre-tax profit was remote given that the leased property lacked any expected residual_value as already noted this transaction is structured to substantially eliminate taxpayer’s risk of loss from depreciation of the rail cars taxpayer’s opportunity to profit meanwhile is capped because d has the option of purchasing the rail cars at the end of the lease_term and will exercise this option if the rail cars have a value of at least percentage of their purchase_price even if d fails to exercise the option makes the termination_payment and transfers the rail cars to taxpayer any excess of the residual_value of the rail cars over percentage of their purchase_price inures to d’s benefit because taxpayer must sell the rail cars and pay d such excess the limitations on taxpayer’s risk of loss and opportunity to profit deprive this transaction of meaningful economic_substance district_counsel employs a present_value analysis in concluding that the transaction fails to afford taxpayer any opportunity for profit although there is some authority for not using the present_value concept in evaluating the substance of a sale leaseback_transaction we agree that the better view is to take into account the fact that the net payment expected to be received by taxpayer will not be paid until period after taxpayer makes its equity_investment this was the approach adopted in acm partnership other cases have taken into account the time_value_of_money in 912_f2d_736 4th cir the court concluded that a sale_and_leaseback of computer equipment was invalid given that there was no reasonable expectation of profit apart from the tax benefits of the transaction there is contrary authority 84_tc_412 n but in determining whether a transaction has more than a de_minimis economic_effect on a taxpayer ignoring the present_value concept flies in the face of reality finally regardless of whether this transaction is found to be valid an argument can be made that taxpayer is not entitled to depreciation and other deductions reserved to the owner of property because it never received the benefits_and_burdens_of_ownership of the rail cars see 91_tc_838 77_tc_1221 a very important fact in determining whether a taxpayer is the tax owner of property is whether that taxpayer has the potential to realize a profit or loss from the sale or re- lease of the property in this case taxpayer’s ability to either profit or lose as a result of the residual_value of the rail cars is circumscribed it knows that it will receive a certain sum as a termination_payment even if the rail cars lack any residual_value and d fails to exercise its purchase option it also knows that if the residual_value of the rail cars exceeds percentage of their original cost this excess will inure to d’s benefit either because d will exercise d will exercise its purchase option or because taxpayer will have to sell the rail cars after they are transferred to it and remit the excess to d taxpayer lacks either the upside or downside that an owner of property normally possesses thus even if the transaction were found to have substance as an investment by taxpayer or otherwise it should not be respected as a valid sale_and_leaseback case development hazards and other considerations issue genuine debt whether the purported sale_and_leaseback are properly characterized for federal_income_tax purposes conclusion we conclude that the transaction should not be respected as a sale and a leaseback for federal_income_tax purposes the transaction may be viewed at best as a financing the taxpayer’s claim of depreciation_deductions may be totally disallowed additional factual development is required to support these conclusions discussion whether the characterization of a sale_and_leaseback of the same asset should be respected for federal_income_tax purposes depends upon the substance of the transaction 91_tc_838 a transaction may be considered a sale for federal_income_tax purposes if the benefits_and_burdens_of_ownership passed to the purchaser of the assets levy t c pincite the petitioner in levy entered into sale-leaseback transactions involving computer equipment in determining that the petitioner’s purchase of the equipment should be respected for federal_income_tax purposes the court stated that the factors relevant to this determination are the purchaser’s equity_interest in the computer equipment as a percentage of the purchase_price a useful_life of the property that extends beyond the lease_term lease renewal or purchase options at the end of the lease_term based on fair_market_value of the equipment at that time whether the projected residual_value of the equipment plus the cash_flow generated by the rental of the equipment allows the investors to recoup at least their initial cash investment whether a turnaround point is reached at some point whereby depreciation and interest_deduction are less than income received from the lease whether the net tax savings for the investors are less than their initial cash investment and the potential for realizing a profit or loss on the sale or release of the equipment levy t c pincite see also 89_tc_1229 aff’d in part rev’d in part 909_f2d_1360 9th cir determining that most of taxpayer’s computer leasing sale_and_leaseback transactions were not motivated by a business_purpose were devoid of economic_substance and were disregarded for federal_income_tax purposes but also determined that taxpayer acquired the benefits_and_burdens_of_ownership additional factors to consider include whether an equity_interest was acquired in the property whether the contract created a present obligation on the seller to execute and deliver a deed and on the purchaser to make payments and whether the right of possession is vested in the purchaser 77_tc_1221 factors that the tax_court in larsen deemed to be neutral in determining whether a taxpayer should be respected as the owner of the equipment include the following the existence of a net_lease the absence of significant positive net_cash_flow during the leaseback term or rent geared to interest and mortgage amortization and the use of nonrecourse_liability larsen t c pincite citing 84_tc_412 see also 435_us_561 revrul_55_540 1955_2_cb_39 established a guide for determining the federal_income_tax treatment of leases of equipment the service stated in this revenue_ruling that in deciding whether a taxpayer is entitled to a deduction for any payments claimed to represent rentals under the provisions of the code it is necessary to determine whether by virtue of the agreement the lessee has acquired or will acquire title to or an equity in the property the determination of that question with respect to agreements of the type here involved will ordinarily depend upon whether the particular agreement should be treated in reality as a lease or a conditional sale contract a transaction will not be treated as a lease or rental agreement if one or more of the following conditions is present portions of the periodic_payments are made specifically applicable to an equity to be acquired by the lessee the lessee will acquire title upon payment of the required amount of rentals the total amount which the lessee is required to pay for a relatively short_period of use constitutes an inordinately large proportion of the total sum required to be paid to secure the transfer of title see truman 12_tc_446 the rental payments materially exceed the current fair rental value as an indiction that the rental payments include an element other than compensation_for the use of property the property may be acquired under a purchase option at a price which is nominal in relation to the value of the property at the time when the option may be exercised or is relatively small when compared with the total payments made or some portion of the payments is designated as interest or recognizable as interest revrul_55_541 1955_2_cb_19 sets forth the proper treatment for federal_income_tax purposes of a lease of equipment the service determined that the purported lessee of the equipment m was transferred equitable ownership of the equipment and not a leasehold interest because m enjoy ed all of the benefits of ownership for substantially the entire useful_life of the property in 556_f2d_1107 ct_cl the court upheld the trial court’s determination that the assignment of future revenues by the plaintiff was not a bona_fide sale but was rather a loan-type of investment secured_by the right to future revenue a nonrecourse secured loan the court looked to the fact that the assignee had the right to repayment and this certainty was characteristic of a loan mapco f 2d pincite additionally the court determined that amounts deposited in the bank by the plaintiff indirectly guaranteed repayment also characteristic of a loan if the transaction was not a sale but rather a financing_arrangement then any amount that d received from taxpayer would not be included in d’s gross_income 499_us_573 1991_2_cb_30 furthermore if the transaction is not a sale and a leaseback the rental income to the taxpayer would then be properly characterized as repayment of principal and would not be taxable as income upon the application of the factors set forth in levy and grodt mckay to the facts of this case this sale_and_leaseback should not be respected for federal_income_tax purposes in the case at hand taxpayer paid dollar_figureamount in cash which represented percentage of the dollar_figureamount purchase_price of the rail cars of the cash amount_paid by the taxpayer dollar_figureamount was paid to d and amount was paid for other expenses the remaining dollar_figureamount was placed in an investment account and was used to purchase u s treasury securities the investment account was created to provide collateral security to c in substance to the taxpayer for d’s rental obligations under the lease although the money in the investment account is in form the property of d d is not to receive the money unless all of its obligations to c under the lease have been discharged upon satisfaction of its obligations d will be entitled to the proceeds of the dollar_figureamount purchase_price paid_by the taxpayer dollar_figureamount was financed by d as a purchase money loan d has indicated that the note sec_2 are an internal accounting circle since d holds the notes they do not contemplate any future obligations to infuse any cash since at the close of the transaction the funds owed to d on the j deposit the note sec_2 and the investment account should pay off all obligations of d questions concerning taxpayer transaction pincite thus it appears that d never intended to contribute this amount of cash to the transaction and the amount can be subtracted from the original purchase_price of the rail cars if the total amount of the note sec_2 is subtracted from the purchase_price of the rail cars then the purchase_price of the rail cars was dollar_figureamount and the cash paid_by taxpayer represents an equity_investment of approximately percentage of the purchase_price this fact when viewed alone is neutral from the facts known by us it is likely but not certain that the useful_life of the property will extend beyond the period lease_term both the e cars and the f cars may have a useful_life of an additional period however it appears to be likely that d will purchase and will continue to use the cars after the expiration of the leases under the terms of the documents if d elects the termination option then d will have to acquire rail cars from another source this will be beneficial to d if the residual_value of these cars is inflated and if d can acquire rail cars more cheaply from another source additionally if d elects the termination option and loses control and custody of the rail cars then d will be required to repay the a fraction of the proceeds as d has agreed to do when it sells the rail cars or loses custody and control_over the rail cars d will be economically compelled to purchase the cars that it has leased if the cost to acquire cars from the marketplace is more expensive than keeping the cars that it has leased d will be able to use the proceeds from the investment account to finance its acquisition of the rail cars thereby avoiding any out-of-pocket expenses therefore it appears that the purchase option will be economically beneficial to d upon d’s exercise of the purchase option d will then have been using the rail cars for their entire economic life which would support the recharacterization as a financing_transaction we do not know the whether the purchase_price of the residuals in the purchase option reflects fair_market_value of the rail cars we recommend additional factual development on this issue the taxpayer has projected its income in excess of its expenses to be approximately dollar_figureamount if d exercises its purchase option and can recoup at least their initial cash investment it appears likely that d will exercise its purchase option the taxpayer has also projected that it may lose money on the transaction if d exercises the termination option but this is not as likely to occur the fact that the taxpayer is indirectly guaranteed to recover its costs is indicative of a financing and as discussed below indicative of a lack of economic_substance it does not appear that there will be a turnaround point when the deductions will be less than the income because the depreciation and interest deductions will exceed the taxpayer’s rental income the rental income is matched with the interest deductions on the note sec_1 and note sec_2 notes indicating if the transaction is to be respected at all that it is a financing the taxpayer’s initial cash investment of dollar_figureamount of which it will recover dollar_figureamount plus accrued oid is significantly less than the overall tax savings of dollar_figureamount in depreciation_deductions plus its additional interest deductions under the form of the transaction if d exercises the purchase option then taxpayer will receive dollar_figureamount from d which will include the dollar_figureamount residual_value of the equipment the payment of the interest and principal due on the note sec_1 and note sec_2 thus the dollar_figureamount that d will pay taxpayer will be in excess of both taxpayer’s total cash payment dollar_figureamount and net cash payment of dollar_figureamount dollar_figureamount to d and dollar_figureamount and dollar_figureamount in other fees because d expects to pay the residual_value of the rail cars from the accrued oid on the u s government securities that it holds the amount is predictable it appears from the facts of this case that d will exercise the purchase option therefore taxpayer’s potential for realizing a profit income in excess of its expenses is locked in and a fixed amount which is indicative of a financing_transaction if the form of the transaction is respected taxpayer could lose money on the transaction if d exercises the termination option if d exercises the termination option taxpayer will be forced to sell the rail cars on the open market the sale of the rail cars will expose the taxpayer to the possibility that it will not recover its initial investment in the rail cars as discussed previously it appears unlikely that d will exercise the termination option we recommend that you develop this issue as discussed below under the documents the beneficial_ownership in the rail cars will not be vested in taxpayer at any time during this transaction although taxpayer will have the right to repossess the rail cars from d in the event that d defaults on its rental obligations this is unlikely to happen because d has stated that the rents have already been provided for and that it is fully defeased questions concerning taxpayer transactions pincite taxpayer may possess the rail cars if d elects the termination obligation but as indicated above this is also not likely to happen thus these facts support characterizing the transaction as a financing upon the application of revrul_55_540 and revrul_55_541 to this case it appears that d was not a lessee of the rail cars because d has retained an equity_interest in the rail cars first upon d’s exercise of the purchase option and upon d’s payment of the rents d can acquire title to the rail cars without paying additional money d will receive the accrued oid from the investment account upon its fulfillment of its obligation to pay rent d has stated that it is fully defeased because it expects to use the dollar_figureamount of accrued oid and the funds deposited in the cd with j to fund the purchase option without incurring any out-of-pocket expenses additionally we note that if d does not exercise its purchase option but rather exercises the termination option and loses control_over the rail cars d will be obligated to pay the a certain fraction of the value of the rail cars the is required to receive a portion of the value of the rail cars upon the disposal of the rail cars pursuant to the legal requirements for the assistance that taxpayer received second because d may reacquire the rail cars upon its exercise and payment of the purchase option which requires no out-of-pocket payments by d d will effectively acquire title to the rail cars upon its payment of all rent d expects to pay for the residual_value of the equipment from the oid that has accrued in the investment account to its benefit thus d expects to pay none of its own funds to purchase the rail cars an amount which is nominal in relation to the value of the equipment third it appears that d will enjoy the benefits of ownership for substantially the entire useful_life of the property as of date when the parties entered into this transaction d had been using the e cars since period but d purchased the cars between period although we do not know the age of the cars at the time that d put them in service we do know that the e cars will have been used for between period upon the expiration of d’s lease d had been using the f cars since period although we do not know the age of the cars at the time that d put them in service the f cars will have been used for between period upon the expiration of d’s lease at best some of the cars will be within period of their estimated period life it appears likely that d will exercise its purchase option and will retain possession and control_over the cars because of their continuous economic investment in the rail cars furthermore in the published by the the requires rail systems like d to retain effective continuing control_over the rail cars the has stated that it will accept the purported sale-leaseback transaction general background information on d leases pincite conversely it appears that taxpayer will never exercise physical control_over the rail cars these facts indicate that d has retained its equity_interest in the rail cars which supports characterizing the transaction as other than a lease fourth the total rental payments may materially exceed the total fair rental value of the rail cars however d’s actual annual rental payments will be far less than the annual fair rental value because the annual rental payments will equal the annual interest payments on the note sec_1 and note sec_2 and d will make one large balloon payment at the end of the lease this will require an independent valuation of the fair_market_value of the rail cars and their rents we recommend that you develop additional facts to support this argument as discussed below fifth d was granted a security_interest in the leased rail cars by c the grantor pursuant to the lessee security_agreement this security_interest may be viewed as an equity_interest in the leased equipment although d’s security_interest in the rail cars is consistent with d’s status as the seller of the rail cars and lender to the taxpayer it is inconsistent with d’s status as a lessee of the rail cars because under service position a lessee may not have an equity_interest in the equipment in the event that c the grantor defaults upon its obligations d the secured party may enforce its rights including foreclosure of the rail cars in the event of default by c acting as the lessor of the equipment d as the lessee of the rail cars would then have the right to terminate the lease this leads to an absurd result because it would constitute a default by c acting as the grantor and d would retain its rights as a secured party could terminate the lease and could nevertheless foreclose upon the rail cars which have never left its possession because d has retained its equity_interest in the rail cars the transaction should not be respected as a sale_and_leaseback upon the application of the factors set forth in mapco and assuming that the debt is bona_fide it appears that this transaction is a secured financing by d and not a sale_and_leaseback of the rail cars thus the funds dollar_figureamount and dollar_figureamount that d will receive is simply a loan that it must repay we exclude from this loan amount the taxpayer’s cash payment to d of dollar_figureamount which d is not required to repay and d’s own purchase money loan of dollar_figureamount because it is a loan to itself d implicitly guaranteed repayment of the loan because d is to pay either the purchase option or the termination option with the amounts received on the loan from g the accrued oid in the investment account and the purchase money loan that d made to taxpayer essentially repaying itself upon recharacterizing this transaction as a financing we must determine the ownership of the funds contributed to the investment account income is taxable to the recipient pursuant to sec_61 when a taxpayer acquires funds has control_over the property and derives readily realizable economic value from it the taxpayer is regarded as having received income and is liable for tax on the income 366_us_213 a loan or an advance is not taxable_income to the borrower sattelmaier v commissioner tcmemo_1991_597 in determining whether a loan is a bona_fide loan the tax_court will consider the following factors whether a note or other evidence_of_indebtedness exists whether there is any written loan agreement whether there is a fixed schedule for repayment whether any security or collateral is requested whether interest is charged whether a demand for repayment has been made whether the records reflect the transaction as a loan whether any repayments have been made and whether the borrower was solvent at the time of the loan id the tax_court stated in reed v commissioner tcmemo_1994_611 that in determining whether a purported loan is bona_fide the ultimate issue is the intent of the borrower to repay and the intent of the lender to enforce repayment in this case taxpayer purportedly paid d dollar_figureamount as part of the purchase_price of the rail cars when it contributed dollar_figureamount to c to contribute to the investment account in d’s name in the event that d fails to pay rent for the rail cars the funds in the investment account may be applied towards rent pursuant to the terms of the investment account agreement c acting as trustee has the first priority perfected security_interest in the funds in the investment account when asked how the securities in the investment account are going to be applied by d d responded that these securities that it holds are restricted and that it believes that d cannot touch these securities questions concerning taxpayer transactions pincite d has said that it expects that it will not infuse any of its own cash into the transaction because it is fully defeased and the funds owed to d on the j deposit the note sec_2 and the investment account should pay off all obligations of d questions concerning taxpayer transactions pincite furthermore the parties specifically contemplated a situation in the tax indemnity agreement where taxpayer could receive additional income possibly indicating that taxpayer may be viewed as the owner of the investment account and the interest and oid accruals these facts indicate that d intends to repay the money to taxpayer which supports characterization as a loan reed tcmemo_1994_611 it appears that d has not had and will not have the control required to be considered to be the owner of the funds in the investment account for federal_income_tax purposes 366_us_213 although not all of the indicia of bona_fide indebtedness are present in this case the most significant element of a loan intent to repay is present it appears that the transaction resembles a loan accordingly the interest and oid that will accrue in the investment account may be attributed to taxpayer issue - genuine debt whether the indebtedness incurred by the taxpayer to purchase the rail cars should be respected for federal_income_tax purposes will depend on whether the debt is genuine and whether it has economic_substance if the debt used to purchase an asset is not genuine indebtedness the debt is not properly included in the basis of the asset 83_tc_56 conclusion the indebtedness incurred by taxpayer does not appear to be either genuine or to have economic_substance the indebtedness may be disregarded for federal_income_tax purposes and can be disregarded for determining the taxpayer’s basis in the rail cars any interest deductions taken pursuant to this indebtedness may be denied additionally taxpayer may only take depreciation_deductions to the extent of its basis in the rail cars as discussed below discussion debt will not be recognized as genuine indebtedness if the purchaser acquires no equity in the property by making payments and has no economic incentive to pay off the note 544_f2d_1045 9th cir in estate of franklin twenty-fourth property associates the purchasers agreed to purchase real_estate for dollar_figure the sellers then leased back the property the purchasers paid dollar_figure in prepaid_interest issued a nonrecourse obligation to the sellers with a balloon payment in the final year of dollar_figure and agreed to pay dollar_figure in monthly principal and interest installments the monthly principal and interest installments were designed to approximate the monthly lease payments the appeals court determined that the taxpayers failed to demonstrate that the purchase_price was at least approximately equivalent to the fair_market_value of the property estate of franklin f 2d pincite the court stated that p ayments on the principal of the purchase_price yield no equity so long as the unpaid balance of the purchase_price exceeds the then existing fair_market_value under these circumstances the purchaser by abandoning the transaction can lose no more than a mere chance to acquire an equity in the future should the value of the acquired property increase estate of franklin f 2d pincite the court in estate of franklin determined that the taxpayers did not acquire an equity_interest in the property because the purchase_price did not approximate the fair_market_value the taxpayer in the case at hand also did not acquire an equity_interest in the rail cars that it purportedly purchased although for reasons that are different from the taxpayers in estate of franklin the taxpayer in the case at hand did not acquire an equity_interest because d retained its equity_interest in the rail cars as discussed above in addition the purported debt was not used by the taxpayer and was secured_by its own generation of interest therefore the indebtedness incurred is not genuine the purported purchaser the taxpayer can therefore lose no more than a chance to acquire an equity in the rail cars in the future under estate of franklin the indebtedness will not be included in the taxpayer’s basis in the rail cars the existence of debt will also be disregarded if the overall transaction is not valid and therefore devoid of economic_substance 909_f2d_1360 9th cir 157_f3d_231 3d cir the taxpayer paid dollar_figureamount in cash and financed the purported purchase of the rail cars by borrowing dollar_figureamount from g through c acting as trustee and by borrowing dollar_figureamount from d upon close scrutiny of the loan from g and the loan from d neither of these two loans possess any economic_substance first the loan from g for dollar_figureamount for which the note sec_1 were issued has no economic_substance because the money was deposited in a cd later deposited in an interest bearing account ostensibly for the benefit of d however d has indicated that the funds held in the cd will be used to fund its future obligations to pay either the termination option or the purchase option to the taxpayer questions concerning taxpayer transactions pincite the dollar_figureamount will be moving in a circle without any economic_substance second d’s loan to c of dollar_figureamount has no substance either because d has acknowledged that these funds for which d received the note sec_2 are an internal accounting circle and for which cash was never going to be exchanged both of these two loans therefore can be excluded from taxpayer’s basis in the rail cars the funds deposited in the investment account may also be excluded from taxpayer’s basis because it appears that the funds in the investment account in substance belong to the taxpayer and not to d interest payments are not deductible under sec_163 if they arise from transactions that have no purpose substance or utility apart from their anticipated tax consequences 155_f3d_584 2d cir revrul_99_14 i r b the loans made pursuant to the note sec_1 and note sec_2 appear to have no purpose and substance apart from their tax consequences accordingly taxpayer’s interest deductions taken pursuant to sec_163 for interest_paid on the note sec_1 and note sec_2 may be denied in summary d has neither sold nor leased back its rail cars from taxpayer taxpayer has no rights under the purported loan from g of dollar_figureamount and under the purported loan from d amount of dollar_figureamount because these purported loans are circular and possess no economic_substance if taxpayer defaults on its obligations it means that d failed to meet its obligation to pay rent if taxpayer fails to meet its obligation to pay rent then d will have the right to repossess the rail cars thus taxpayer cannot at any time be the beneficial_owner of the rail cars because d has retained its equity_interest in the rail cars case development hazards and other considerations the facts in this case support a recharacterization of the sale-leaseback and the economic_substance argument although we are confident of our conclusion we recommend that you develop additional facts in support of the recharacterization such additional facts include the following issue - international issues whether sec_482 should not be applied to this sale leaseback_transaction to reallocate the ownership attributes between taxpayer and d because we do not believe the control requirement of sec_482 has been met conclusion we conclude that sec_482 should not be applied to this sale leaseback_transaction to reallocate the ownership attributes between taxpayer and d because we do not believe the control requirement of sec_482 has been met further we do not recommend that the acting in concert doctrine that has been applied to lease_stripping transactions should be pursued in this case because the parties in this transaction are unrelated and did not shift deductions separately from income in a manner that would raise a presumption of control by one party over the other if you have any further questions please call the branch telephone number deborah a butler by william c sabin jr senior technician reviewer passthroughs and special industries branch field service division
